DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Response filed with the Office on 8 September 2021, regarding the Eastman Chemical Company application.

Claims 1-6, 10-12, 15-18 and 20-23 are currently pending and have been fully considered.

The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 January 2022, has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 January 2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 10-12, 15-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over a US Patent Application Publication to Kim, et al. (US 2012/0118735 A1; hereinafter, “Kim”).

[a] biosensor component for use in analyzing a biological sample”).
Kim teaches the electrode strip including a strip-shaped non-conductive substrate ([0024]; which reads on “a substrate”).
Kim also teaches electrodes include a metal layer 20 and a carbon layer 30, and wherein, the metal layer 20 is provided on the substrate 10, the carbon layer 30 is provided on the metal layer 20 ([0035]; Figure 1; which reads on “a conductive layer deposited on said substrate; a resistive material layer deposited on said conductive layer”, wherein the taught metal layer corresponds to the claimed conductive layer and the carbon layer corresponds to the claimed resistive material layer).
Additionally, Kim teaches a reagent, etc. having reactivity with a biological sample to be measured is placed on the area adjacent to the working electrode 101 and the reference electrode 102, or on the area where the auxiliary electrode 104 is disposed ([00050]; Figure 2; which reads on “a biological reactant for electrochemically reacting with said biological sample”).
Kim teaches said metal layer 20 can include a mixed layer of nickel and chromium, wherein the content ratio of nickel to chromium may be in the range from 90:10% to 50:50% by weight ([0047]; which reads on “wherein said conductive layer comprises nickel and chromium, wherein a combined weight percent of the nickel and chromium in the conductive layer is in the range of 50 to 100 weight percent”).
20 content ratio of the nickel to the chromium may range by weight of chromium from between 10%wt to 50%wt ([0047]; which overlaps the claimed range of “25 to 60 weight percent” in the range from 25%wt to 50%wt of chromium); and, the nickel may range from between 50% to 90% ([0047], which overlaps the claimed range of “40 to 75 weight percent” in the range from 50%wt to 75%wt of nickel).
Kim does not explicitly teach the limitation of the thickness of the resistive material layer is less than 20 nm.
However, Kim also teaches the carbon layer (i.e., the resistive layer) may have a thickness in the range of about 200 to 2000 Å (equivalent to 20 – 200 nanometers; [0038]). This establish a case of prima facie case of obviousness existing, as the claimed ranges or amounts do not overlap with the prior art but are merely close. (MPEP §2144.05 (I)).
 
Regarding claim 2, Kim teaches a working electrode 101, a reference electrode 102, and an auxiliary electrode 104 ([0049]).

Regarding claims 3 and 4, Kim teaches the disclosed invention relates to an electrode strip for an electrochemical biosensor test strip, which is for quantitatively analyzing specific substances in a biological sample, for example glucose in blood ([0001]).

i.e., the conductive layer) may have a thickness in the range of about 200 to 2000 Å (equivalent to 20 – 200 nanometers; [0038]).
Kim is silent as to the thickness of the taught substrate, only giving relative size via drawings.
However, it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP §2144.04(IV)(A)).

Regarding claim 6, Kim teaches the metal layer 20 and the carbon layer 30 may be formed by sputtering ([0037]).

Regarding claim 10, Kim teaches the resistive material layer equivalent is a sputtered carbon layer ([[0035]; [0037]).

Regarding claim 11, Kim teaches the carbon layer (i.e., the resistive layer) may have a thickness in the range of about 200 to 2000 Å (equivalent to 20 – 200 nanometers; [0038]).
Kim does not explicitly teach the limitation of the thickness of the resistive material layer is in the range of 5 to 15 nm.
i.e., the resistive layer) may have a thickness in the range of about 200 to 2000 Å (equivalent to 20 – 200 nanometers; [0038]). This establish a case of prima facie case of obviousness existing, as the claimed ranges or amounts do not overlap with the prior art but are merely close. (MPEP §2144.05 (I)).

Regarding claim 12, Kim teaches the limitation of instant claim 1, as outlined above.  Further, Kim also teaches nickel and chromium as the only metal materials in certain embodiments ([0046]).
Kim teaches the carbon layer (i.e., the resistive layer) “may have a thickness within the range of about 200 to 2000 Å” (equivalent to 20 – 200 nanometers; [0038]).  A case of prima facie case of obviousness with regard to ranges may exist where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP §2144.05 (I)).  In the present case, no criticality or unexpected results are shown from the claimed ranges of the resistive material layer.  Therefore, one of ordinary skill in the art would recognize that the taught “about [20 nm]” would render obvious thicknesses of “between 5 and 19 nm” and “between 5 and 15 nm”.  Further, it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP §2144.04(IV)(A)).

Regarding claims 15 and 16, Kim teaches the substrate may be an insulating polymer, such as a polyethylene terephthalate (PET) film, an epoxy resin film, a phenolic resin film, a polyethylene film, a polyvinyl chloride film, a polyester film, a polycarbonate film, a polystyrene film, a polyimide film, among other possibilities ([0053]; some of these identified substances match those disclosed within the instance specification as materials suitable as the claimed substrate, and therefore it is reasonable to assume the have they have inherent properties as required by the instant claimed limitations).

Regarding claim 17, Kim discloses an electrode strip for an electrochemical biosensor, which is fabricated by forming a nickel-including metal layer on a non-conductive substrate including a polymer material, forming a carbon layer thereon (Abstract; which reads on the instantly claimed, “a method for forming an electrode for a biosensor”).
Kim teaches a strip-shaped non-conductive substrate ([0024]; which reads on “providing a substrate”).
Kim further teaches a metal layer 20 and a carbon layer 30, and wherein, the metal layer 20 is provided on the substrate 10, the carbon layer 30 is provided on the metal layer 20 ([0035]; Figure 1), wherein said metal layer 20 and said carbon layer 30 may be formed by sputtering ([0037]; therefore, inherently requiring “providing a conductive material target; . . .physical vapor depositing at least a portion of said substrate with material from said conductive material target to thereby form a conductive layer on said substrate; . . .providing a resistive material target; and . . .physical vapor depositing at least a portion of said conductive layer with material from said resistive material target to thereby form a resistive material layer on said conductive layer”).
Additionally, Kim teaches said metal layer 20 can include a mixed layer of nickel and chromium, wherein the content ratio of nickel to chromium may range from 90:10% To 50:50% by weight ([0047]; which reads on “wherein said conductive layer comprises nickel and chromium, wherein a combined weight percent of the nickel and chromium in the conductive layer is in the range of 50 to 100 weight percent”).
Further, Kim teaches the metal layer 20 content ratio of the nickel to the chromium may range by weight of chromium from between 10%wt to 50%wt ([0047]; which overlaps the claimed range of “25 to 60 weight percent” in the range from 25%wt to 50%wt of chromium); and, the nickel may range from between 50% to 90% ([0047], which overlaps the claimed range of “40 to 75 weight percent” in the range from 50%wt to 75%wt of nickel).
Kim does not explicitly teach the limitation of the thickness of the resistive material layer is less than 20 nm.
However, Kim also teaches the carbon layer (i.e., the resistive layer) may have a thickness in the range of about 200 to 2000 Å (equivalent to 20 – 200 nanometers; [0038]). This establish a case of prima facie case of obviousness existing, as the claimed ranges or amounts do not overlap with the prior art but are merely close. (MPEP §2144.05 (I)).

Regarding claim 18, Kim teaches the limitation of instant claim 17, as outlined above.  Further, Kim teaches the substrate may be PET ([0053]).  Kim also teaches substances (i.e., Ni:Cr) that match those disclosed within the instance specification as materials of the electrode, and therefore it is reasonable to assume the have they have inherent properties as required by the instant claimed limitations.  Kim teaches the disclosed invention relates to an electrode strip for an electrochemical biosensor test strip, which is for quantitatively analyzing specific substances in a biological sample, for example glucose in blood ([0001]).
Kim does not explicitly teach the limitation of the thickness of the resistive material layer is from 5 to 19 nm.
However, Kim also teaches the carbon layer (i.e., the resistive layer) may have a thickness in the range of about 200 to 2000 Å (equivalent to 20 – 200 nanometers; [0038]). This establish a case of prima facie case of obviousness existing, as the claimed ranges or amounts do not overlap with the prior art but are merely close. (MPEP §2144.05 (I)).
Also, Kim is silent as to the thickness of the taught substrate, only giving relative size via drawings.
However, it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently 

Regarding claim 20, Kim teaches the resistive material layer equivalent is a sputtered carbon layer ([[0035]; [0037]).

Regarding claim 21, Kim teaches the substrate may be PET ([0053]).
Kim does not explicitly teach the limitation of the thickness of the resistive material layer is from 5 to 19 nm.
However, Kim also teaches the carbon layer (i.e., the resistive layer) may have a thickness in the range of about 200 to 2000 Å (equivalent to 20 – 200 nanometers; [0038]). This establish a case of prima facie case of obviousness existing, as the claimed ranges or amounts do not overlap with the prior art but are merely close. (MPEP §2144.05 (I)).

Regarding claims 22 and 23, Kim teaches the metal layer 20 content ratio of the nickel to the chromium may range by weight of chromium from between 10%wt to 50%wt ([0047]; which overlaps the claimed range of “40 to 60 weight percent” in the range from 40%wt to 50%wt of chromium).

Response to Arguments
Applicant's arguments filed 14 January 2022, have been fully considered but they are not persuasive. Applicant argues the Kim reference does not render obvious prima facie case of obviousness exists; MPEP 2144.05(I)).  Further, it is asserted that the Kim reference teaches away from the present claim limitation, “wherein the thickness of the resistive material layer is less than 20 nm” as a “preferred embodiment” is a thickness of 500 to 1000 Å (i.e., 50-100 nm).  However, Kim recites within claim 8, “the carbon layer has a thickness within a range of 200 to 2000 Angstroms” and no claim makes mention of the thickness of 500 to 1000 Å.  Therefore, the argument of teaching away is not a persuasive argument against the present obviousness rejections. No argument is presented against the established case of prima facie case of obviousness existing, wherein the claimed ranges or amounts do not overlap with the prior art but are merely close. (MPEP §2144.05 (I)).  Therefore, the arguments against the rejections to the claims are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119. The examiner can normally be reached M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             	25 January 2022